DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a continuation of U.S. Patent Application no. 15/676,799 (U.S. Patent 10,552,519), filed on 08/14/2017, which is a continuation of U.S. Patent Application No. 14/481,586 (U.S. Patent 9,734,135), filed on 09/09/2014, which claims benefit of U.S. Provisional Application No. 61/875,369, filed on 09/09/2013.

The Preliminary Amendments and Remarks filed on 06/26/2020 have been received and entered.  The Applicants have cancelled claim 1 and added new claims 2-21.  Claims 2-21 as amended are pending in the application. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,734,135 (hereinafter “Patent 1”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are found in the claim limitations of Patent 1.  For example, please see the table below for an analysis of independent claim 1.
	
Instant Application
(16/781,905)
Patent 1
(U.S. 9,734,135)
Analysis
1.  A system comprising:

a non-transitory memory storing data on a user device;

one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations comprising:
	
     receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of the user device, wherein the link is associated with a second webpage;

     determining that the second webpage corresponds to one or more modules;

     causing, in response to the determination that the second webpage corresponds to one or more active modules, the browser application to enter a module format configured to cause a display of a first module of the one or more modules over the first web page, the one or more modules being scrollable;

     receiving, from the user device, a set of inputs for the first module that is displayed over the first webpage;

     determining, upon receiving the set of inputs, that a set of conditions for the first module has been satisfied; and

     causing, in response to the determining that the set of conditions for the first module has been satisfied, the browser application to scroll to a next module of the one or more modules.

1.  A system comprising: 

a non-transitory memory storing data on a user device;

one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:

     receiving, via a browser application, an indication that a link displayed in the browser application has been selected, the link configured to redirect the browser application from displaying a first webpage to displaying second webpage;

     analyzing the second webpage to determine whether the second webpage includes one or more input fields, the one or more input fields configured to receive an input from the user device and the second webpage configured to cause the browser application to return to the first webpage upon completion of one or more input fields;

     in response to determining that the second webpage includes the one or more input fields, causing the browser application to enter a module format by causing the one or more input fields to be displayed within one or more scrollable modules in the first webpage instead of redirecting the browser application to the second webpage;

     causing, without navigation away from the first webpage, the one or more scrollable modules to be populated with data stored in the non-transitory memory; and

     in response to determining that the one or more input fields are completed, causing the browser application to exit the module format by discontinuing display of the one or more scrollable modules. 


2.  The system of claim 1, wherein a user is navigated to a subsequent module by automatically scrolling from a current module to the subsequent module when one or more fillable forms of the current module are completed correctly. 
All of the limitations of claim 1 of the Instant Application are found in the bolded limitations of claims 1 and 2 of Patent 1.  Although Patent 1 does not specifically state determining that a set of conditions for the first module has been satisfied and causing, in response to the determining that the set of conditions for the first module has been satisfied, the browser application to scroll to a next module of the one or more modules, Patent 1 teaches these features.  For example, Patent 1 teaches that a next module is displayed after the first module when a set of conditions has been satisfied, i.e. when one or more fillable forms of the current module are  completed correctly.  Therefore, the claims are not patentably distinct.




Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,552,519 (hereinafter “Patent 2”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the Instant Application are found in the claim limitations of Patent 2.  For example, please see the table below for an analysis of independent claim 1.

	
Instant Application
(16/781,905)
Patent 2
(U.S. Patent 10,552,519)
Analysis
1.  A system comprising:

a non-transitory memory storing data on a user device;

one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations comprising:
	
     receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of the user device, wherein the link is associated with a second webpage;

     determining that the second webpage corresponds to one or more modules;

     causing, in response to the determination that the second webpage corresponds to one or more active modules, the browser application to enter a module format configured to cause a display of a first module of the one or more modules over the first web page, the one or more modules being scrollable;

     receiving, from the user device, a set of inputs for the first module that is displayed over the first webpage;

     determining, upon receiving the set of inputs, that a set of conditions for the first module has been satisfied; and

     causing, in response to the determining that the set of conditions for the first module has been satisfied, the browser application to scroll to a next module of the one or more modules.

1.  A system comprising:

a non-transitory memory storing data on a user device;

one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations comprising:
	
     receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of the user device, wherein the link is associated with a second webpage;

     causing the browser application to enter a module format in response to the indication, wherein the module format is configured to cause a display of contents of the second web page as a plurality of scrollable modules over the first webpage;

     causing the browser application to populate one or more fillable forms in a current module of the plurality of scrollable modules with data stored in the non-transitory memory, wherein the current module is displayed at a center area of the display;

     determining that the one or more fillable forms in the current module are complete; and

     in response to the determining, automatically scrolling (1) the current module away from the center area of the display and (3) a subsequent module of the plurality of scrollable modules toward the center area of the display, wherein at least a portion of the content of the current module and at least a portion of content of the subsequent module are visible on the display subsequent to the scrolling. 

All of the limitations of claim 1 of the Instant Application are found in the bolded limitations of claim 1 of Patent 2.  Although Patent 2 does not specifically state determining that a set of conditions for the first module has been satisfied and causing, in response to the determining that the set of conditions for the first module has been satisfied, the browser application to scroll to a next module of the one or more modules, Patent 2 teaches these features.  For example, Patent 2 teaches that a next module is displayed, i.e. scrolled toward the center area of the display, after the first module when a set of conditions has been satisfied, i.e. when one or more fillable forms in the current module are  complete.  Therefore, the claims are not patentably distinct.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. U.S. Publication 2013/0346302 (hereinafter “Purves”), and further in view of Vucovich et al. U.S. Publication 2015/0012287 (hereinafter “Vucovich”).

	Referring to claim 2, Purves teaches a system comprising:
	a non-transitory memory storing data on a user device (Purves: paragraph [0623] and claim 1); and
	one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations (Purves: paragraph [0623] and claim 1) comprising:
		receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of the user device (for example, Figure 1013A shows a browser that is displaying a first webpage; the user can select a link displayed on the first web page, i.e. link 101310; as another example, the user can select button 406 on the webpage shown in Figure 4A) (Purves: paragraphs[0162]-[0168] and [0334]-[0335]), wherein the link is associated with a second webpage (for example, the link is associated with a widget 407, i.e. a webpage  at a biller site, as shown in Figure 4B) (Purves: paragraphs [0164] and [0334]-[0335]);
		determining that a second webpage corresponds to one or more modules (determining that the webpage at the biller sites has a plurality of forms, or tabs, as shown in Figures 4E and 9A for example) (Purves: paragraph [0181]);
		causing, in response to the determination that the second webpage corresponds to the one or more active modules, the browser application to enter a module format configured to cause a display of a first module of the one or more modules over the first webpage, the one or more modules being scrollable (an overlay 101315 is displayed over the first web page, as shown in Figure 1013B; as shown in Figure 4E, the overlay shows the first form/page and is scrollable via selection of the left and right arrows; Figure 9A also shows that the overlay displays the first tab and is scrollable to the other tabs via selection of the corresponding tab) (Purves: paragraphs [0162]-[0168] and [0334]-[0335]);
		receiving, from the user device, a set of inputs for the first module that is displayed over the first webpage (the user can fill out information fields) (Purves: paragraphs [0188]-[0189] and [0327]); and 
		causing the browser application to scroll to a next module of the one or more modules (the user can scroll to each tab on the pop-up window and complete the information fields displayed on each tab, as shown in Figures 9A-9F; the user can also fill out the fields displayed on the pop-up window shown and use the left and right arrow buttons shown in Figure 4E to scroll to the previous or subsequent page of the pop-up window) (Purves: paragraphs [0181], [0188]-[0189] and [0325]). 

	Vucovich teaches a system that allows the application to scroll to a next module of the one or more modules (the user can scroll to each of the plurality of forms/modules shown in Figures 4-7b) (Vucovich: paragraphs [0054] and [0056]) similar to that of Purves.  In addition, Vucovich also teaches determining, upon receiving a set inputs for the first module, that a set of conditions for the first module has been satisfied (required fields in each form can be checked to ensure completion) (Vucovich: paragraph [0057]); and causing, in response to the determining that the set of conditions for the module has been satisfied, the application to scroll to a next module of the one or more modules (the next form cannot be displayed until all required fields have been completed) (Vucovich: paragraph [0057]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the browser application’s display of the next module taught by Purves to include the display of the next module in response to determination that the current module satisfies a set of conditions, as taught by Vucovich.  One would have been motivated to make such a combination in order to provide a check or validation that required data have been submitted (Vucovich: paragraph [0057]).


	Referring to claim 3, Purves, as modified, teaches the system of claim 2, wherein the module format configured to cause the display of the first module over the first webpage causes an overlaying or superimposing of the first module over the first webpage (for example, overlay 101315 is displayed over the first web page, as shown in Figure 1013B; as another example, overlay 407 is displayed over the first web page, as shown in Figure 4B) (Purves: paragraphs [0164] and [0335]). 


	Referring to claim 4, Purves, as modified, teaches the system of claim 2, wherein the one or more modules comprise forms that include a set of fields requiring inputs from the user device (the user can fill out information fields) (Purves: paragraphs [0188]-[0189] and [0327]; Vucovich: paragraph [0056]).


	Referring to claim 5, Purves, as modified, teaches the system of claim 4, wherein the one or more fields correspond to one or more of a payment account, a billing address, shipping address, account creation information, or a terms and conditions agreement (for example, information fields include shipping address, payment information, etc.) (Purves: paragraph [0325]). 


	Referring to claim 6, Purves, as modified, teaches the system of claim 4, wherein the set of conditions for the first module is determined to be satisfied when a set of fields of a form corresponding to the first module has been completely populated by the inputs from the user device (checking to see if the user has filled in all required fields on the form) (Vucovich: paragraph [0057]).


	Referring to claim 7, Purves, as modified, teaches the system of claim 2, wherein the operation for causing the browser application to scroll to a next module comprises operations for replacing the active module with the second module as the module displayed over the first webpage (for example, the Funds module shown in Figure 9A is replaced with the Payee module shown in Figure 9C) (Purves: paragraphs [0181] and [0188]).


	Referring to claim 8, Purves, as modified, teaches the system of claim 2, wherein the operations further comprise:
	determining that the current active module is a last module of the one or more active modules (determining that the user has filled out the information on the overlay and completed the purchase) (Purves: paragraphs [0177], [0325], [0329], [0331] and [0333]); and
	in response to determining that the current active module is the last module of the one or more active modules, exiting the module format by discontinuing the display of the current active module over the first webpage (after the user has filled out the information on the overlay and completed the purchase, the user can return to the previous site) (Purves: paragraphs [0162]-[0165], [0325], [0329] and [0331]). 


	Referring to claim 9, Purves teaches a method, comprising:
	receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of the user device (for example, Figure 1013A shows a browser that is displaying a first webpage; the user can select a link displayed on the first web page, i.e. link 101310; as another example, the user can select button 406 on the webpage shown in Figure 4A) (Purves: paragraphs[0162]-[0168] and [0334]-[0335]), wherein the link is associated with a second webpage (for example, the link is associated with a widget 407, i.e. a webpage  at a biller site, as shown in Figure 4B) (Purves: paragraphs [0164] and [0334]-[0335]);
	determining that the second webpage corresponds to one or more modules (determining that the webpage at the biller sites has a plurality of forms, or tabs, as shown in Figures 4E and 9A for example) (Purves: paragraph [0181]);
	causing, in response to the determination that the second webpage corresponds to the one or more active modules, the browser application to enter a module format configured to cause a display of a first module of the one or more modules over the first webpage, the one or more modules being scrollable (an overlay 101315 is displayed over the first web page, as shown in Figure 1013B; as shown in Figure 4E, the overlay shows the first form/page and is scrollable via selection of the left and right arrows; Figure 9A also shows that the overlay displays the first tab and is scrollable to the other tabs via selection of the corresponding tab) (Purves: paragraphs [0162]-[0168] and [0334]-[0335]); 
	receiving, from the user device, a set of inputs for the first module that is displayed over the first webpage (the user can fill out information fields) (Purves: paragraphs [0188]-[0189] and [0327]); and
	causing the browser application to scroll to a next module of the one or more modules (the user can scroll to each tab on the pop-up window and complete the information fields displayed on each tab, as shown in Figures 9A-9F; the user can also fill out the fields displayed on the pop-up window shown and use the left and right arrow buttons shown in Figure 4E to scroll to the previous or subsequent page of the pop-up window) (Purves: paragraphs [0181], [0188]-[0189] and [0325]). 

	Vucovich teaches a method that allows the application to scroll to a next module of the one or more modules (the user can scroll to each of the plurality of forms/modules shown in Figures 4-7b) (Vucovich: paragraphs [0054] and [0056]) similar to that of Purves.  In addition, Vucovich also teaches determining, upon receiving a set inputs for the first module, that a set of conditions for the first module has been satisfied (required fields in each form can be checked to ensure completion) (Vucovich: paragraph [0057]); and causing, in response to the determining that the set of conditions for the module has been satisfied, the application to scroll to a next module of the one or more modules (the next form cannot be displayed until all required fields have been completed) (Vucovich: paragraph [0057]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the browser application’s display of the next module taught by Purves to include the display of the next module in response to determination that the current module satisfies a set of conditions, as taught by Vucovich.  One would have been motivated to make such a combination in order to provide a check or validation that required data have been submitted (Vucovich: paragraph [0057]).


Referring to claim 10, Purves, as modified, teaches the method of claim 9, wherein the module format configured to cause the display of the first module over the first webpage causes an overlaying or superimposing of the first module over the first webpage (for example, overlay 101315 is displayed over the first web page, as shown in Figure 1013B; as another example, overlay 407 is displayed over the first web page, as shown in Figure 4B) (Purves: paragraphs [0164] and [0335]). 


	Referring to claim 11, Purves, as modified, teaches the method of claim 9, wherein the one or more modules comprise forms that include a set of fields requiring inputs from the user device (the user can fill out information fields) (Purves: paragraphs [0188]-[0189] and [0327]; Vucovich: paragraph [0056]).


	Referring to claim 12, Purves, as modified, teaches the method of claim 11, wherein the one or more fields correspond to one or more of a payment account, a billing address, shipping address, account creation information, or a terms and conditions agreement (for example, information fields include shipping address, payment information, etc.) (Purves: paragraph [0325]). 


	Referring to claim 13, Purves, as modified, teaches the method of claim 11, wherein the set of conditions for the first module is determined to be satisfied when a set of fields of a form corresponding to the first module has been completely populated by the inputs from the user device (checking to see if the user has filled in all required fields on the form) (Vucovich: paragraph [0057]).

	Referring to claim 14, Purves, as modified, teaches the method of claim 9, wherein causing the browser application to scroll to a next module comprises replacing the active module with the second module as the module displayed over the first webpage (for example, the Funds module shown in Figure 9A is replaced with the Payee module shown in Figure 9C) (Purves: paragraphs [0181] and [0188]).


	Referring to claim 15, Purves, as modified, teaches the method of claim 9, further comprising:
	determining that the current active module is a last module of the one or more active modules (determining that the user has filled out the information on the overlay and completed the purchase) (Purves: paragraphs [0177], [0325], [0329], [0331] and [0333]); and
	in response to determining that the current active module is the last module of the one or more active modules, exiting the module format by discontinuing the display of the current active module over the first webpage (after the user has filled out the information on the overlay and completed the purchase, the user can return to the previous site) (Purves: paragraphs [0162]-[0165], [0325], [0329] and [0331]). 


Referring to claim 16, Purves teaches a non-transitory machine-readable medium comprising a plurality of machine-readable instructions executable to cause a machine to perform operations comprising:
	receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of the user device (for example, Figure 1013A shows a browser that is displaying a first webpage; the user can select a link displayed on the first web page, i.e. link 101310; as another example, the user can select button 406 on the webpage shown in Figure 4A) (Purves: paragraphs[0162]-[0168] and [0334]-[0335]), wherein the link is associated with a second webpage (for example, the link is associated with a widget 407, i.e. a webpage  at a biller site, as shown in Figure 4B) (Purves: paragraphs [0164] and [0334]-[0335]);
	determining that the second webpage corresponds to one or more modules (determining that the webpage at the biller sites has a plurality of forms, or tabs, as shown in Figures 4E and 9A for example) (Purves: paragraph [0181]);
	causing, in response to the determination that the second webpage corresponds to the one or more active modules, the browser application to enter a module format configured to cause a display of a first module of the one or more modules over the first webpage, the one or more modules being scrollable (an overlay 101315 is displayed over the first web page, as shown in Figure 1013B; as shown in Figure 4E, the overlay shows the first form/page and is scrollable via selection of the left and right arrows; Figure 9A also shows that the overlay displays the first tab and is scrollable to the other tabs via selection of the corresponding tab) (Purves: paragraphs [0162]-[0168] and [0334]-[0335]); 
	receiving, from the user device, a set of inputs for the first module that is displayed over the first webpage (the user can fill out information fields) (Purves: paragraphs [0188]-[0189] and [0327]); and
	causing the browser application to scroll to a next module of the one or more modules (the user can scroll to each tab on the pop-up window and complete the information fields displayed on each tab, as shown in Figures 9A-9F; the user can also fill out the fields displayed on the pop-up window shown and use the left and right arrow buttons shown in Figure 4E to scroll to the previous or subsequent page of the pop-up window) (Purves: paragraphs [0181], [0188]-[0189] and [0325]). 

	Vucovich teaches a non-transitory machine-readable medium that allows the application to scroll to a next module of the one or more modules (the user can scroll to each of the plurality of forms/modules shown in Figures 4-7b) (Vucovich: paragraphs [0054] and [0056]) similar to that of Purves.  In addition, Vucovich also teaches determining, upon receiving a set inputs for the first module, that a set of conditions for the first module has been satisfied (required fields in each form can be checked to ensure completion) (Vucovich: paragraph [0057]); and causing, in response to the determining that the set of conditions for the module has been satisfied, the application to scroll to a next module of the one or more modules (the next form cannot be displayed until all required fields have been completed) (Vucovich: paragraph [0057]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the browser application’s display of the next module taught by Purves to include the display of the next module in response to determination that the current module satisfies a set of conditions, as taught by Vucovich.  One would have been motivated to make such a combination in order to provide a check or validation that required data have been submitted (Vucovich: paragraph [0057]).


Referring to claim 17, Purves, as modified, teaches the non-transitory machine-readable medium of claim 16, wherein the module format configured to cause the display of the first module over the first webpage causes an overlaying or superimposing of the first module over the first webpage (for example, overlay 101315 is displayed over the first web page, as shown in Figure 1013B; as another example, overlay 407 is displayed over the first web page, as shown in Figure 4B) (Purves: paragraphs [0164] and [0335]). 


	Referring to claim 18, Purves, as modified, teaches the non-transitory machine-readable medium of claim 16, wherein the one or more modules comprise forms that include a set of fields requiring inputs from the user device (the user can fill out information fields) (Purves: paragraphs [0188]-[0189] and [0327]; Vucovich: paragraph [0056]).


	Referring to claim 19, Purves, as modified, teaches the non-transitory machine-readable medium of claim 16, wherein the set of conditions for the first module is determined to be satisfied when a set of fields of a form corresponding to the first module has been completely populated by the inputs from the user device (checking to see if the user has filled in all required fields on the form) (Vucovich: paragraph [0057]).


	Referring to claim 20, Purves, as modified, teaches the non-transitory machine-readable medium of claim 16, wherein the operation for causing the browser application to scroll to a next module comprises operations for replacing the active module with the second module as the module displayed over the first webpage (for example, the Funds module shown in Figure 9A is replaced with the Payee module shown in Figure 9C) (Purves: paragraphs [0181] and [0188]).


	Referring to claim 21, Purves, as modified, teaches the non-transitory machine-readable medium of claim 16, wherein the operations further comprise:
	determining that the current active module is a last module of the one or more active modules (determining that the user has filled out the information on the overlay and completed the purchase) (Purves: paragraphs [0177], [0325], [0329], [0331] and [0333]); and
	in response to determining that the current active module is the last module of the one or more active modules, exiting the module format by discontinuing the display of the current active module over the first webpage (after the user has filled out the information on the overlay and completed the purchase, the user can return to the previous site) (Purves: paragraphs [0162]-[0165], [0325], [0329] and [0331]). 


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The document cited therein teaches a similar method of scrolling to a next module of a plurality of modules when a set of conditions such as completing the fields in the module has been satisfied.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173